Title: To George Washington from Thomas Hanson Marshall, 12 March 1770
From: Marshall, Thomas Hanson
To: Washington, George



Sir
Maryland the 12th March 1770

Your’s of the 10th Instt I Recd and have now before me, th’o was not at home at the time it was brought to my House. Am Verry Sorry any Act of Mine Should give the Least Surprize, or Consern, to any Gentn Whatever, as it was not, or is, the Least of my Intentions so to do; As to any Testimony to make it appear there was no misapprehension, in Regard to the Proposals Made and agre’d to between us, Relative to the slipes of Land, I have nothing more to say, then I am Possitive it was not my Intention, to make such an agreement as you mention, th’o make not the Least doubt But you apprehended it in that light. I never had the least Doubt or Suspetion, that you would order the least Incrochment, on mine Or any other Persons Property (Disignedly) which was the Reasion I Imputed the Timber cut down on my Land, was owing to a Misapprehension, in our Bargain—I have not forgot (I think) any Material Part of the Conversation that Passed between us, Relative to the Land; Nor never denyed any Part to my knowledg. The End that a cash Price was agreed to (as I took it) was upon its being mentioned there was a Possibillity of Mr Alexander’s never haveing it in his Power to Convey the Land in Maryland, I then said, should that be the case, I would then Receive of a Certain Price in Cash per Acer for them slipes; this was my Sence and Meaning of the Matter, and thought I was understood so—&c.
You signify that my Conversation with Mr Alexander and Manly is a Proof that I Looked on them slipes of Land to be sold to you, for a Certain sum of Cash. Beleve me Sir, you know me not, If you think I would alter in the Least, from any Bargain I had made, (agreable to my Sence and Meaning) had it have been a Matter of much grater consequence to me, then that now Between us; As to the Conversation I had with Mr Manly, If I Remember right was Nearly this—At Poseys sale Manly was

mentioning sumthing to me in Regard to the Slipe of Land of mine adjoining his Pla⟨ntation, tha⟩t he would Ither Rent or Purchase, I Repl⟨ye⟩d that I was on a Bargain for the same with Col: Washingto⟨n, or⟩ I might possabilly have said I had bargained for it, As I at ⟨that time⟩ might not have had any Doubt, but the same Quantity of ⟨Land⟩ would be given up to me in Maryland convineant to m⟨y⟩ Plantation, &ca.
As to what Mr Alexander informed you, of his answar to my Letr to him, said Answar will shew whether it is agreable to what You mention, And as to the Conversation Mr Alexander said Passed Between us when he last saw me, I must absolutely Deny. As No such Conversation Ever Passed between me and the Tenant, Consequently could not (in Truth) Pass between Mr Alexander And me; However on the Whole, I Declare, I Looked on our Agrement as I have already Expressed, That is, on the same Quantity of Land being given into my Possesion, Adjoining my plantation in Maryland, (the Ruf Draft Mr Alexander has will shew the forme) I was then to give you up them slipes of Land, Between the Road and River, and, in case Mr Alexander Should not be able (Hearafter) to make a good Right to the Land in Maryland, so as to Convey to me, then and in such Case, I was to Receive a sertain Price of You Pr Acer for them Slipes of Land above mentioned, this I was Ready to Comply with; My Letr to Mr Alexander will shew the application I made to him. Pressing him to Let me be on sum Sertenty, the Answar to which I have already given you; I never had the least Doubt But Col. Washington could at any time Pay a much Larger sum then them Slipes of Land would have cum to had I agreed for Cash, but as I did not nor now do Look on our agreement in that Light, That Matter never onest Entered my thoughts. I am Your Verry Hble servt

Tho. Han. Marshall

